DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-17 are objected to because of the following informalities:
In claim 1, line 3, it is thought that –a—should be added before “space”.  On line 7, it is thought that the phrase “atleast one foldable external panels” should be changed to –at least one foldable external panel-- and similarly, it is thought that the phrase “atleast one foldable internal panels” should be changed to –at least one foldable internal panel--.  On line 9, it is thought that –a—should be inserted before “roof and “forms” should be changed to –form--.  On line 10, it is thought that –an—should be added before “expansion”.  On line 11, it is thought that –a—should be added before “floor”.  On the last line, it is thought that “wall” should be changed to –walls--.      In claim 2, line 2, it is thought that “comprise” should be changed to –comprises—and it is thought that “thereof” is redundant. 
In claim 3, line 2, it is thought that –further—could added before comprising” for greater clarity.  On line 3, it is thought that “within” should be changed to –therein-- for greater clarity.
In claim 4, the last line, it is thought that –the—should be added before height.  
In claim 7, line 2, it is thought that –the—should be inserted before “bottom”.

In claim 9, line 4, it is thought that “sits” should be changed to –sit--.
In claim 10, line 5, it is thought that “sits” should be changed to –sit--.
In claim 12, line 3, it is thought that –a—should be inserted before “plurality”.  
In claim 13, line 3, it is thought that –a—should be inserted before “plurality”.  
In claim 15, line 5, it is thought that the phrase “members of jacks” should be changed to –jack members—for greater clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, the upper main body is not in the form of a cube.  In claim 1, line 6, it is not exactly clear which element of the claimed invention have “sides”.  On line 8, the phrase “on each of side walls” is confusing and appears to include a lack of antecedence.  On line 10,  –expansion side panels” to reflect that the foldable interior panel expansion side panels form both front and back expanded outer walls.
The term "larger" in claim 2 is a relative term which renders the claim indefinite.  The term “larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If the term “larger” is a term relating the side walls to some other claimed feature, such comparison should be clearly set forth.
In claim 3, line 4, “larger dimensioned side walls” lacks clear antecedent basis.  On line 5, it is not exactly clear whether the “respective expandable and collapsible units” refers back to the “space expandable and collapsible…unit” in claim 1.  On line 7, it is unclear whether the “roof panel” is the same as the “roof panel” set forth on line 9 of claim 1. On line 8, it is not exactly clear to what the term “it” refers.  On line 10, “expansion external panel” lacks clear antecedent basis.  On line 9, “floor panel” lacks clear antecedent basis. On line 10, it is not exactly clear to what the term “it” refers.  On line 10, “expansion side panel” lacks clear antecedent basis.  Also, it is thought that the phrase should be changed to –expansion side panels” to reflect that the foldable interior panel expansion side panels form both front and back expanded outer walls.
In claim 4, line 4, it is not exactly clear which element of the claimed invention “has a height”.  

In claim 7, line 3, the recitation of “both corners” is vague and indefinite.  Are there only two corners? 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7 and 12-13, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567).
The CN ‘498 reference discloses the claimed caravan having an upper main body and a lower main body carrier, the upper main body including an expandable and collapsible unit on each side wall thereof, the unit is made up of an external panel and a foldable internal panel made up of a floor panel, an expansion external panel and expansion side panels; see annotated Figures 3 and 5, where the foldable external panel includes an external roof panel and where the foldable internal panel includes an expansion floor panel when folded downwardly and expansion side panels (shaded brown) to form front and back expanded outer walls (see annotated Figure 5, especially). 
    PNG
    media_image1.png
    575
    874
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    595
    859
    media_image2.png
    Greyscale

CN ‘498 discloses that the expansion external panel (shaded gray) which forms the expanded side outer wall is associated with the floor (shaded blue) of the foldable internal panel rather than with the roof (shaded green) so as to form a foldable external panel.
Ciotti (US 6,983,567) discloses an expandable caravan with a foldable external panel which includes a roof panel/expansion roof (shaded green) and an expansion external panel (shaded gray) which when unfolded outwardly forms an expanded side outer wall.

    PNG
    media_image3.png
    590
    796
    media_image3.png
    Greyscale

It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the exterior panel of CN ‘498 with an expansion external panel associated therewith which together form a foldable external panel as taught by Ciotti in order to create a better seal between the roof panel and the expanded side outer wall and to reduce the thickness of the foldable internal panel, when folded, as well to reduce the complexity, in general, of the foldable internal panel.
Regarding claim 2, CN ‘498, as modified, includes “larger” side walls to accommodate the space expandable and collapsible unit, as broadly as recited and as best understood.
Regarding claim 3, CN ‘498, as modified, discloses housing various living facilities within the caravan because, by definition, a caravan is “a vehicle equipped for lining in”.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 7, CN ‘498, as modified, discloses foldable legs 13 as shown above in Figures 3 and 5.
Regarding claims 12 and 13, CN ‘498, as modified, further discloses a securing member at each plate (i.e. panel) junction.  See the last three lines of page 3 of the translation.  Such securing member is considered to be “locking means” with respect to claim 12 and “coupling means” with respect to claim 13, as broadly as recited.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567), as applied above to claim 1, and further in view of Cooper (US 4,139,229).
	CN’498, as modified, discloses the claimed invention except for the panels being formed as a sandwich of insulation between two panels of aluminum.
	Cooper discloses panels of an expandable caravan which are constructed as a sandwich of insulation between two panels of aluminum.  See column 4, lines 26-30.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the panels of CN ‘498, as modified, of a .

Claim 8, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567), as applied above to claim 1, and further in view of Blackwell et al. (US 7,794,001 B2).
	CN’498, as modified, discloses the claimed invention except for the hydraulic actuators being automatically activated by a remote control.
	Blackwell et al. disclose an expandable caravan with hydraulic actuators that are automatically activated by a remote control.  See Figure 4.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to operate the hydraulic actuators of CN ‘498, as modified, by way of a remote control as taught by Blackwell et al. for automatic extension and retraction of the caravan expansion panels.

Claims 9-10, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567), as applied above to claim 1, and further in view of Beaudonnet (US 8,251,237 B2).
	CN’498, as modified, discloses the claimed invention except for groove and protrusion interlocking features where non hinged panels of the expandable caravan intersect.
	Beaudonnet discloses collapsible equipment (container) capable of taking up less space during transport and having adjustable structure and volume (see the last line of column 1 to the nd line of column 2).  The container of Beaudonnet includes collapsible panels with side wall to side wall and side wall to floor interlocking features comprising grooves and protrusions.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the intersecting wall panels and wall to floor panels of CN ‘498, as modified, with interlocking features where non hinged panels of the expandable caravan intersect as taught by Beaudonnet in order to provide secure interlocking when assembled in a state of increased volume, yet be easily disassembled for collapsing the expandable panels of the caravan.

Claim 11, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567), as applied above to claim 1, and further in view of Kauffman et al. (US 5,135,278).
CN’498, as modified, discloses the claimed invention except for the side panels being joined to the floor panels by spring hinges.
 Kauffman et al. disclose connecting hinged extensible and retractable caravan panels by way of spring hinges. See brief description of Figure 3A.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide construct the hinges of the hinged panels of CN’498, as modified, to be spring hinges as taught by Kauffman et al. to assist in positioning of the panels of the expandable caravan.


Claim 14, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567), as applied above to claim 1, and further in view of Sidi (US 8,550,528 B2).
CN’498, as modified, discloses the claimed invention except for the provision of solar panels
 	Sidi discloses the use of solar panels 400 (Figure 12) on an upper portion of an upper main body of an expandable mobile living structure.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to provide the top of the upper main body of CN ‘498, as modified, with solar panels as taught by Sidi to enable various electrically powered features within the caravan to be operated without the need for exterior power.

Claims 15-17, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over CN-105882498-A in view of Ciotti (US 6,983,567), as applied above to claim 1, and further in view of Dalsin (US 4,171,793).
CN ‘498, as modified, discloses the claimed invention with the caravan secured to running gear of a transport vehicle.
CN ‘498, as modified, does not disclose constructing the caravan so as to be dismountable from a transport vehicle and the associated running gear thereof and the use of rectangular pipes and rectangular members of jacks to be inserted into each of the rectangular pipes for lifting the caravan.
Dalsin discloses a caravan 10 which is constructed of a size to be loaded onto and dismountable from a transport vehicle (comprising a truck 28, or “car” which is defined as being:  a four-wheeled road vehicle that is powered by an engine and is able to carry a small number of people.  Reference Figures 1-3.  Dalsin also discloses the use of rectangular shaped telescoping members 13, 24 (Figure 3) for assisting in dismounting the caravan.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the caravan of CN ‘498, as modified, of a dimension that may be loaded onto a truck/passenger car and be dismountable therefrom by way of pairs of circular pipes that are configured to receive circular members of jacks, as taught by Dalsin, in order to permit easy separation of the caravan from the transport vehicle and associated running gear.  It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the circular pipes and members of CN ‘498, as twice modified, to be rectangular in cross section, as also taught by Dalsin, as an alternate, functionally equivalent telescoping member design choice which involves no new or unexpected results in this instance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a foldable external panel with a roof panel and an expansion external panel which when unfolded outwardly forms an expanded side outer wall. Rather, the Nakajima et al. reference shows that the roof panel 37a is not associated with an additional panel in the form of an expansion external panel.  The expanded side outer wall 42a of Nakajima et al. is associated with floor panel 41a which taken together form “a foldable interior panel”.  See Figures 14-17.  In addition, Nakajima et al. (US 2014-0202089) reference does not disclose a foldable internal panel including an expansion floor panel when folded downwardly and expansion side panels to form front and back expanded outer walls.  Rather, the front and back outer walls 43a, 43b are pivotally connected to the upper main body and are not associated with a foldable internal panel which includes a floor panel and a pair of expansion side panels which form the front and back expanded outer walls.
McCarthy et al. (US 8,678,471) disclose a caravan 100 which is dismountable from a truck 102 by way of transversely oriented support jacks 320,340.
Kramer (US 1,425,596) discloses a side wall to floor interlocking arrangement (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
11/9/21